Citation Nr: 9913278	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased rating for residuals of 
postoperative comminuted fracture of right tibia and fibula, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1988 to July 1992.

This appeal arises from a January 1998 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina, which increased the disability 
evaluation for the veteran's service-connected right leg 
condition from 10 to 20 percent, effective from August 1996.  
The veteran timely appealed the assigned evaluation to the 
Board of Veterans' Appeals (Board).


FINDING OF FACT

Although the veteran complains of pain, tingling and 
stiffness in his right leg associated with his right leg 
disability, the medical evidence reveals normal alignment, 
minimal (at most) limitation of motion (without pain), and 
tenderness and some sensory changes along the tibia; there is 
no loss of muscle tissue; no objective indications of 
weakness, fatigability, excess movement, or incoordination; 
and no indications that, even during flare-ups or with 
repeated use, the veteran's pain is so disabling as to 
warrant a higher evaluation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent rating 
for residuals of postoperative comminuted fracture of right 
tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5256-5262 and 4.118, 
Diagnostic Codes 7803-7805 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Background

The veteran injured his left leg in September 1991 while 
playing football during his military service.  He was 
diagnosed with closed fracture of the right tibia and fibula.  
The veteran underwent surgical repair of the fracture which 
included plates and screws with intramedullary pin placement.  
The hospital course was uneventful.  The veteran attended 
physical therapy sporadically which resulted in limited 
improvement, namely reduced range of motion and reduced 
strength in his right leg.

The veteran's initial VA physical in August 1992 revealed 
some sensitivity in the area of his surgical scars but no 
loss of sensation.  The veteran had full flexion of the knee 
and ankle.  An x-ray revealed a healed fracture of the mid 
right tibia and fibula with evidence of intramedullary rod 
transversing the tibial fracture.  There was good alignment 
and soft tissues were unremarkable.  There were no residual 
abnormalities noted.  Following this examination, the RO 
granted the veteran service connection for postoperative 
comminuted fracture of right tibia and fibula, healed with 
tender scar and awarded a 10 percent rating.. 

In August 1996, the veteran filed a claim for an increased 
rating for his right leg condition on the basis of claimed 
increased discomfort.  

On VA physical examination in October 1997, the veteran 
complained of occasionally experiencing a sharp pain while 
working in the kitchen for his job, and that he sometimes has 
to sit down until the pain subsides; he also complained of 
stiffness associated with the knee, which he described as 
constant.  Examination revealed range of motion from 0 to 130 
degrees; a small anterior scar that was not tender to 
palpation; tenderness over the tibial tubercle and on the 
upper shin; some paresthesia, hypesthesia, and hyperthesia 
over the area of a long 6-inch scar; and tenderness adjacent 
to the tibia and over the upper third of the tibia.  X-rays 
revealed a healing 


In a January 1998 rating decision, the RO increased the 
veteran's disability rating from 10 to 20 percent.  The RO 
found that the 20 percent rating was appropriate for the 
veteran's condition, as it reflected malunion of the tibia 
and fibula with moderate knee or ankle disability.  The RO 
noted that a 30 percent rating was unwarranted in this 
instance given the veteran's absence of symptoms indicating 
marked knee or ankle disability. 

In his June 1998 appeal of the RO's decision, the veteran 
stated that his condition exposes him to "constant leg pain 
in [his] right knee area that causes [him] to walk with a 
limp."  However, during his RO hearing in October 1998, the 
veteran stated that his major problem with his knee injury 
was not pain, but stiffness, and that this most frequently 
bothered him during changes in the weather.  Also during the 
hearing, the veteran's representative referred to treatment 
records from the VA outpatient treatment clinic in 
Fayetteville that he noted had been requested but not yet 
received.  

VA outpatient treatment records associated with the claims 
file and reviewed after the hearing (dating from April to 
July 1998) include only one record pertaining to the 
veteran's right leg; the other records refer to headaches and 
mental status evaluation.  In April 1968, the veteran 
presented with complaints of experiencing pain in his right 
leg and tingling in the right foot after walking a lot.  The 
only clinical finding was that the veteran's leg was tender 
to palpation.  The assessment included degenerative joint 
disease (without any indication that x-rays had been taken or 
reviewed), and post-traumatic pain.

Considering the veteran's testimony in light of the medical 
evidence demonstrating no more than moderate disability, the 
RO continued the veteran's 20 percent disability rating in 
November 1998.


B.  Analysis

The veteran's claim for an increased rating for residuals of 
post operative comminuted fracture of right tibia and fibula 
is "well-grounded," meaning his claims are at least 
"plausible...or capable of substantiation."  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Caffrey v. Brown, 6 Vet. pp. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. pp. 629, 631-
632 (1992).  The Board also finds that VA has satisfied its 
"duty to assist" the veteran with his claim, mandated by 
section 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

Disability evaluations are determined by comparing the 
symptoms the veteran is precisely experiencing with the 
criteria set forth in VA's Schedule for Rating Disabilities 
which are based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

In a recent precedent decision, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected, from the situation in which he is 
appealing the RO's decision not to increase the rating for an 
already service-connected disability (or, as in this case, 
the decision not to grant the maximum available benefit for 
that disability).  Since the facts of this appeal concern the 
later scenario, his current level of disability is of primary 
concern, and there is no need to discuss the concept of 
"staged ratings."  See also Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran's right leg disability is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of 
the tibia and fibula.  Under that diagnostic code, a 20 
percent evaluation is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability; a 30 percent 
for malunion of the tibia and fibula with moderate knee or 
ankle disability; and a 40 percent evaluation is assigned for 
nonunion of the tibia and fibula with loose motion, requiring 
a knee brace.

In connection with this appeal, the veteran alleges that his 
residuals of postoperative comminuted fracture of right tibia 
and fibula causes him so much discomfort (pain, stiffness, 
and tingling) that a 30 percent rating is now warranted 
because of the severity of his symptoms.  However, neither 
the medical records nor the veteran's own statements during 
his hearing and in connection with medical 
treatment/evaluation establishes that his condition is so 
disabling as to warrant at least a 30 percent evaluation 
under Diagnostic Code 5262.  

As noted above, the medical evidence associated with this 
claim reveals, at most, minimal limitation of motion (0 to 
130 degrees, compared to a standard range of motion of 0 to 
140 degrees, see 38 C.F.R. § 4.71, Plate II) without pain; 
tenderness of the upper shin and down at the tibial tubercle; 
and some paresthesia, hypesthesia, and hyperthesia over the 
area of a scar of the upper third of the right leg 
laterally,.  However, there is no loss of muscle tissue; no 
objective indications of weakness, fatigability, excess 
movement, or incoordination.  Thus, the objective medical 
evidence establishes little, if any, actual functional loss 
associated with the disability.  The veteran asserts that he 
experiences (albeit, sometimes severe) pain and tingling, and 
reported stiffness in his right leg; these symptoms 
undoubtedly result in some functional loss above that which 
is objectively shown.  However, these symptoms are adequately 
compensated for by the current 20 percent evaluation for 
overall moderate disability.  Significantly, there are no 
medical indications that, even during flare-ups or with 
repeated use, the veteran's pain is so disabling as to 
warrant a higher evaluation.  

Accordingly, as the Board finds the veteran simply is not 
shown to experience greater disability than comparable to 
malunion of the tibia and fibula with moderate knee or ankle 
disability, there is no basis for assignment of an evaluation 
higher than the currently assigned 20 percent under 
Diagnostic Code 5262.  Furthermore, even if, considering the 
normal range of motion elicited on examination with probable 
functional loss due to his reported symptoms, disability 
comparable to flexion limited to 30 degrees or less 
(Diagnostic Code 5260) or extension limited to 20 degrees or 
more (Diagnostic Code 5261) simply is not medically 
established.  Additionally, in the absence of evidence of 
more significant clinical findings and symptomatology, there 
is no basis for evaluation of the veteran's disability under 
any of the other potentially applicable diagnostic codes 
providing for assignment of a disability evaluation greater 
than 20 percent.  See Diagnostic Code 5256 (for ankylosis), 
and 5257 (for recurrent subluxation or lateral instability). 

As a final point regarding evaluation of the claim under the 
rating schedule, the Board would point out that there is no 
basis for assignment of a separate evaluation for scars 
associated with the veteran's disability.  See 38 C.F.R. 
§§ 4.14, Esteban v. Brown, 6 Vet. pp. 259, 261 (1994) Brady 
v. Brown, 4 Vet. pp. 203, 206 (1993). While the veteran 
claims that he has a tender and painful scar, and the RO's 
characterization of the veteran's condition includes 
reference to a tender scar (see January 1998 rating 
decision), a tender and painful scar is not shown 
objectively.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Although the October 1997 examiner noted that there was some 
tenderness in the area of the scar (along with some 
paresthesia, hypesthesia, and hyperthesia), it does not 
appear that the scar, itself, was tender and painful.  
Likewise, there is no evidence of a scar subject to repeated 
ulceration (Diagnostic Code 7803), or a scar resulting in any 
limitation of motion (Diagnostic Code 7805)., even 
considering the findings pertaining to the area of the scar 
noted above, the Board finds that given the paucity of other 
clinical findings (or actual complaints) pertaining to the 
right leg disability, as indicated above, the current 20 
percent evaluation adequately compensates the veteran for his 
overall right leg condition, to include any symptoms and 
clinical findings he associates with the scar.   

For all the foregoing reason, the Board finds that the 
preponderance of the evidence is against assignment of a 
schedular evaluation in excess of 20 percent for the 
veteran's right leg condition.  Hence, the benefit-of-the-
doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

The above discussion is based on the applicable provisions of 
the VA rating schedule.  The Board notes additionally, 
however, that there is no objective indication that the 
veteran's disabilities result in marked interference with 
employment (beyond that which is contemplated in the ratings 
assigned) or necessitate frequent periods of hospitalization 
for treatment of the disability, such that the application of 
the regular schedular standards would be impractical.  While 
the veteran has indicated that the pain in his leg sometimes 
causes him to have to sit down during his job working in the 
kitchen, such does not appear to represent more than the 
level of impairment contemplated in the currently assigned 20 
percent evaluation.  While, during his hearing, he vaguely 
indicated that he "can't perform [his] job that much" when 
there's a change of weather or when its cold, no other 
details on this point have ever been offered, and no 
objective evidence substantiating his claims of interference 
with employment has been presented.  In the absence of 
evidence of the factors noted above, the Board is not 
required to remand the claims for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   



ORDER

The claim for a rating in excess of 20 percent for residuals 
of postoperative comminuted fracture of right tibia and 
fibula is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

